DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 1-2 and 4-5 is/are objected to because of the following informalities:
At line 8 of claim 1, “cushion is” should be replaced with “cushion part is”.
At lines 2-3 of claim 2, “the tether cord part” should be replaced with “the one or more tether cord parts”.
At line 1 of claim 4, “the tether cord part” should be replaced with “each of the one or more tether cord parts”.
At line 3 of claim 4, “the tether cord part” should be replaced with “said each tether cord part”.
At line 1 of claim 5, “the tether” should be replaced with “said each tether”.
At line 2 of claim 5, “and configured to prevent the tether” should be replaced with “and the stopper is configured to prevent said each tether”.
Appropriate correction is required.
Examiner notes that the above or similar changes should be made to claims 2 and 4-5, to clarify the number of tether cord parts addressed in the limitations of each claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abe et al. (US Publication 2010/0001498) and Ishiguro et al. (US Publication 2007/0145729). Ishiguro et al. is cited to support the coverage of at least “tightens the vent part and reduces a size of the opening of the vent” (Reference is made to MPEP 2131.01 “Multiple Reference 35 U.S.C. 102 Rejections”).
In regards to claim(s) 1-8, Abe et al. discloses the claimed limitations including an airbag device comprising:
an airbag cushion part (10C) inflated by operating gas introduced thereto;
a vent part (11; Reference is made to Figures 17-22 as well as Paragraph 0186) comprising an opening formed through the airbag cushion part, and configured to discharge the operating gas within the airbag cushion part;
a cord movement prevention part (43) mounted on one side of the vent part; and
one or more tether cord parts (30C; Reference is made to Paragraph 0181-0184) mounted on the other side of the vent part (via stitching 26; Reference is made to Figures 17-22), and configured to tighten and close the vent part while passing through the cord movement prevention part, when the airbag cushion part is deployed, wherein when the airbag cushion part is deployed, the one or more tether cord parts tightens the vent part and reduces a size of the opening of the vent part;
wherein the cord movement prevention part has both ends fixed to the vent part (at 42), and has an opening configured to allow the one or more tether cord parts to pass through the opening;
wherein the cord movement prevention part is formed in a semicircular ring shape (Examiner notes that the band 43 forms a loop through which the one or more tether cord parts are passed);
wherein the tether cord part has one end fixed to the vent part and the other end inserted into the cord movement prevention part, wherein the other end of the tether cord part tightens and closes the vent part while passing through the cord movement prevention part (Reference is made to Figures 17-19);
wherein the tether cord part has a stopper (seams 32 and/or 34) mounted at the other end thereof, and configured to prevent the tether cord part from separating from the cord movement prevention part;
wherein the stopper has a length larger than a width of the opening of the cord movement prevention part (Examiner notes that the length of the seams is shown to be larger than the tether in both width and depth dimensions and the movement prevention part is shown to be only wide enough for a single depth of the tether to pass therethrough see Figures 18 and 21);
wherein a plurality of the one or more tether cord parts pass through the cord movement prevention part (Reference is made to Figures 17-22);
wherein the vent part is formed in a circular hole shape (11) or cross-shaped hole shape (Reference is made to Figures 17-22).

In regards to “tightens the vent part and reduces a size of the opening of the vent”, Abe et al. discloses an arrangement similar to that of the application.  In both the prior art and the application, the airbag panels are not rigid, but are subject to the pressure and tensions applied thereto to resolve their deployed shape/arrangement and venting characteristics.
Abe et al. discloses that the tether(s) and flap/covering member may be an integral structure (Reference is made to Paragraphs 0183-0184).
Abe et al. further discloses that the vent hole may be circular or any other shape including a slit-like shape (Reference is made to Paragraph 0185).
Examiner asserts that in the prior art of Abe et al., the amount of tension running through the tether(s), due to the arrangement of the seam (26) and band (43) relative to the vent hole (11), would compress/oppose the tension applied across the airbag panel due to the inflation pressure.  Ishiguro et al. is provided as evidence to support these asserted inherent characteristics.
In the prior art of Ishiguro et al., the characteristic/manner in which a vent is opened and closed, according to airbag pressure and a similar tensioning arrangement surrounding the vent opening, is detailed in more depth than in Abe et al. (Reference is made to Figures 20A-21 and Paragraphs 0176-0182).  Specifically, the vent 91 serves as an opening/closing means.  When the airbag inflates without sufficient tension in the tether means the vent opens due to the pressure of the inflation gas, in such a manner as to expand the opening area.  Alternatively, tension forces may be generated in the tether arrangement in an area encircling the opening; the tensioned tether arrangement encircling and overlying the vent preventing the slit/vent opening from expanding, due to the airbag inflation pressure.
Examiner notes that it is not just the flap covering the vent that prevents the expansion of the vent.  If the pressure across the surface of the airbag, due to the inflation pressure, were allowed to increase, without a corresponding increase in tension of the tether means/arrangement encircling the vent, the pressure across the vent would eventually overcome the flap pressure, expand the opening, and vent the inflation gas flow.
Examiner further notes that the expansion of the opening area is not a phenomenon limited to slit-like openings, but is a result of the pressure across the airbag surface expanding the panel and openings thereon.

Accordingly, it can be seen by one of ordinary skill in the art, as evidenced by Ishiguro et al., that the arrangement of Abe et al. with tension applied through the tether parts, sufficient to close the vent opening (Reference is made to Figures 17-22 of Abe et al.), would oppose the expansion of the vent opening due to the inflation pressure.  As such Abe et al. meets the limitation “tether cord parts tightens the vent part and reduces a size of the opening of the vent”.
Response to Arguments
Applicant's arguments filed September 29, 2022 have been fully considered but they are not persuasive. Examiner maintains the previous rejection is proper.
The newly added limitations have been fully addressed above.  Ishiguro et al. has been added as evidence of the inherent characteristics of the primary reference and how they cover the limitations.  While Abe et al. does not disclose the inherent interactions between the inflation pressure which generates tension throughout the airbag surface and the tension through the tether arrangement, including the tether means, connections/seams and the movement prevention part, encircling the vent opening.  Ishiguro et al. provides more evidence of the interactions between the vent opening and tether means.
As the inflation pressure would tend to expand the vent opening, a tension in the tether arrangement encircling the vent opening and countering the inflation pressure, serves to tighten the vent part and reduce a size of the opening.  The limitations do not specify a size reduction or tightening of the vent part beyond that disclosed in the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY J GOODEN JR whose telephone number is (571)272-5135. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Barry Gooden Jr./Primary Examiner, Art Unit 3616                                                                                                                                                                                                        
BARRY GOODEN JR
Primary Examiner
Art Unit 3616